 

Case 1:20-cv-08159-GBD Document 56 Filed 08/11/24.Rage 1 of 12

SRR Abeer 9

Fusbc

   

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a xX
INVESTMENT SCIENCE, LLC,
Plaintiff,
-against-
‘ MEMORANDUM DECISION
OATH HOLDINGS INC., : AND ORDER
Detendant. 20 Civ. 8159 (GBD)
jee eee ee ee eee Ree er eee eee ee ee ee ee xX

GEORGE B. DANIELS, District Judge:

Plaintiff Investment Science, LLC brings this action against Defendant Oath Holdings Inc.,
alleging violations of the Defend Trade Secrets Act (“DTSA”) and various New York state law
claims. Oath moves to dismiss the First Amended Complaint (the “FAC’’) for failure to state a
claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (See Notice of Mot. to Dismiss, ECF
No. 38.) Oath’s motion to dismiss is GRANTED.

I FACTUAL BACKGROUND

Investment Science—a company engaged in the development of a product that provides
“scoring metrics” which facilitate “rapid analysis of financial instruments’—alleges that Oath
Holdings misappropriated “confidential and proprietary” information concerning its product after
one of Investment Science’s principals, Michael Kelly, shared product information at two meetings
in December 2017. (FAC 9§ 23-35.) Oath offers numerous products, but most relevant to this
litigation is Yahoo Finance Premium, a web-based subscription service which gives customers

access to data and tools to help them make investment decisions. (Ud. 4 4.)
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 2 of 12

In November 2017, Kelly contacted Oath employee, Charles Goussault, whom Kelly had
known from his previous employment. (/d. § 24.) Kelly was contacting Goussault because “he
was nearing the end of a current consulting agreement engagement and would soon be looking for
new work.” (d. § 26.) Goussault invited Kelly to meet with him on December 6, 2017 at Oath’s
offices. Ud.) Investment Science alleges that at that meeting, Kelly explained the recent projects
he had been working on and that both individuals emphasized the importance of discretion and
understood that the information they exchanged was “‘confidential and proprietary.” (Ud. 4] 27—
29.) Notably, absent from the FAC is any allegation that Kelly asked Goussault to enter into a
confidentiality agreement prior to sharing what he believed to be confidential information.
Goussault allegedly told Kelly that “he found Investment Science’s concepts very interesting” and
suggested that he contact the head of Yahoo Finance product development, Charles Hartel. (Ud. §
30.)

On December 12, 2017, Kelly, Goussault, and Hartel met at Oath’s offices. (Ud. 4 34.)
According to Investment Science, at that meeting Hartel told Kelly that Oath “was trying to create
a premium Yahoo Finance subscription-based product” that would “‘analyze more and different
data than “the regular Yahoo Finance website.” (d. § 36.) Again, all of the parties “understood
the information exchanged during that meeting was confidential and proprietary. (Ud. § 35.)
However, as with the first meeting, no confidentiality agreement was entered into before
information was exchanged. Hartel expressed to Kelly that Oath “was being pressured to produce
a premium product” but “had no model, no mechanism, and no proof of concept for a Premium
Yahoo Finance product.” (/d. § 36.) Given Hartel’s candor, Kelly felt comfortable that he could

“disclose Investment Science’s confidential and proprietary information.” (Ud. § 38.)

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 3 of 12

Kelly told Hartel and Goussault that over the last 16 years Investment Science had
developed “a product that did what [Oath] wanted for Yahoo Finance, and more.”! (/d. § 39.)
Kelly then presented the “confidential and proprietary details of the Investment Science product,”
including a “Trading Plan” document that was used for “actual trading using the Investment
Science product.” (/d. 9§ 41, 43.) At Hartel’s request, Kelly explained the details of the Trading
Plan and offered a critique (and potential points of improvement) of the Yahoo Finance page as it
existed at the time. (/d. © 46.) To explain the Trading Plan, Kelly gave Hartel a hardcopy of the
plan (which contained no confidentiality designations) and displayed numerous documents from
his phone. (/d. §§ 43, 59.) Kelly also conducted a “whiteboard session” in which he “explained
the operation of the Investment Science product.” (/d. § 58.) At the conclusion of the meeting,
Hartel allegedly told Kelly that he was “interested in the Investment Science product but needed
to get funding for it” and would contact Kelly in the future if he could secure the “funding for
development of the product.” (/d. § 68.) Kelly never heard from Hartel again. (/d. 4 69.)

Over a year later, on June 13, 2019, Oath launched its Yahoo Finance Premium product.
(id. § 73.) According to Investment Science, Yahoo Finance Premium “incorporated substantial
unique proprietary elements” of Investment Science’s confidential information, which was
disclosed to Oath at the December 2017 meetings. (/d. § 73, 75.) Oath argues that Investment
Science has failed to plausibly allege that it possesses a trade secret, or that any such secret was

misappropriated.

 

' The items listed in the Trading Plan, which Plaintiff contends are trade secrets intended to help investors
make sound decisions, can fairly be characterized as obvious and common financial metrics used to gauge
the overall value and health of a company.

 

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 4 of 12

fl. LEGAL STANDARD

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff must
demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a facially
plausible claim requires the plaintiff to plead facts that enable the court “to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” /d. (citation omitted). The factual
allegations pled must therefore “be enough to raise a right to relief above the speculative level.”
Twombly, 550 U.S. at 555 (citation omitted).

A district court must first review a plaintiffs complaint to identify allegations that, “because
they are no more than conclusions, are not entitled to the assumption of truth.” Jqbal, 556 U.S. at
679. The court then considers whether the plaintiff's remaining well-pleaded factual allegations,
assumed to be true, “plausibly give rise to an entitlement to relief.” Id.; see also Targum v. Citrin
Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3 (S.D.N.Y. Nov. 19,
2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable inferences in the
non-moving party’s favor. See N.J. Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 709

F.3d 109, 119-20 (2d Cir. 2013).

 

> “Tn deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am.
Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

 

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 5 of 12

If. DEFENDANT’S MOTION TO DISMISS IS GRANTED?

A. Plaintiff Fails to State a Claim for Misappropriation Under the Defend Trade
Secrets Act

“To state a claim for trade secret misappropriation under the DTSA, a plaintiff must
plausibly allege that (1) it possessed a trade secret, and (2) the defendant misappropriated the trade
secret.” Medidata Sols., Inc., v. Veeva Sys. Inc., 2018 WL 6173349, at *3 (S.D.N.Y. Nov. 26,
2018). To survive a motion to dismiss, “a party alleging that it owns a trade secret must put forth
specific allegations as to the information owned... .” Elsevier Inc. v. Doctor Evidence, LLC,
2018 WL 557906, at *4 (S.D.N.Y. Jan. 23, 2018). Obviously, a trade-secret plaintiff need not
“reveal its secrets in the complaint simply to prove that they exist.” [sland Intell. Prop., LLC v.
StoneCastle Asset Mgmt. LLC, 463 F. Supp. 3d 490, 500 (S.D.N.Y. 2020). But in order to satisfy
the pleading requirements of Rule 8, a plaintiff must still give a defendant fair notice of the claim
by “including, in at least some identifying detail, the trade secret it is alleged to have
misappropriated.” sland Intell. Prop., LLC , 463 F. Supp. 3d at 500.

1. Possession of a Trade Secret

Under the DTSA, a “trade secret” includes “‘all forms and types of financial, business,
scientific, technical, economic, or engineering information” so long as (1) the owner “has taken
reasonable measures to keep such information secret” and (2) “the information derives
independent economic value, actual or potential, from” its secrecy. 18 U.S.C. § 1839(3).

Oath argues that Investment Science failed to allege the reasonable measures it took to

protect its purported trade secrets. (Mem. of Law in Supp. of Def.’s Motion to Dismiss (“Def.’s

 

* Plaintiff has withdrawn his claims for injunctive relief under the DTSA (Count Three), unfair competition
(Count Four), misappropriation of skills and expenditures (Count Seven), and unjust enrichment (Count
Fight). (Mem. of Law in Opp’n. to Def.’s Motion to Dismiss (“Pl.’s Opp’n”), ECF No. 46, at 18.)
Accordingly, those claims are dismissed.

 

 

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 6 of 12

Mot.”), ECF No. 41, at 7-10.) The DTSA does not specify what constitutes “reasonable measures”
to keep information secret, and the Second Circuit has yet to construe this statutory term. Xavian
Ins. Co. v. Marsh & McLennan Companies, Inc., 2019 WL 1620754, at *4 (S.D.N.Y. Apr. 16,
2019). Generally, such measures can include “the use of confidentiality agreements, password-
protection, sharing information with employees only on a need-to-know basis, emphasizing the
need to keep the information confidential in an employee handbook, and frequently reminding
employees of the need to maintain confidentiality.” Ad Lightning Inc. v. Clean.io, Inc., 2020 WL
4570047, at *3 (S.D.N.Y. Aug. 7, 2020) (internal quotations omitted.)

Here, the FAC does not allege that Investment Science employed reasonable measures to
protect its claimed trade secrets. Investment Science concedes that it did not require Oath to sign
a confidentiality agreement before sharing the contents of the Trading Plan. (Pl.’s Opp’n at 7.)
Compare Mason v. Amtrust Fin. Servs., Inc., 848 F. App’x 447, 450 (2d Cir. 2021) (affirming
district court finding that trade-secret plaintiff failed to take reasonable measures where “he did
not legally protect [his] property by executing a nondisclosure or licensing agreement”), with
Syntel Sterling Best Shores Mauritius Ltd. y. Trizetto Grp., 2016 WL 5338550, at *6 (S.D.N.Y.
Sept. 23, 2016) (finding that a trade secret holder took “reasonable measures to keep the
information secret by making those who use it subject to confidentiality provisions and limitations,
and only making it accessible through strictly controlled servers.”); see also Universal Processing
LLC vy. Zhuang, 2018 WL 4684115, at *3 (S.D.N.Y. Sept. 28, 2018) (holding that a “confidentiality
agreement alone does not suggest existence of a trade secret’).

Investment Science argues that an implied agreement of confidentiality existed between
Kelly and Oath. (PI.’s Opp’n at 9-10.) Plaintiff provides no case law, and this Court is unaware

of any, to support the proposition that an implied contract of confidentiality constitutes a

 

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 7 of 12

‘reasonable measure” to protect a trade secret. Indeed, even if such a measure was acceptable the
FAC makes no mention of an implied contract between the parties.

Plaintiff next relies on the statements in the FAC that the Trading Plan was divulged to
Oath on the “understanding of confidentiality and restricted use,” that “[a]ll participants
understood the information exchanged during th[e] meeting was confidential and proprietary,” and
that “Kelly told [Oath] that [the Trading Plan] was intellectual property owned exclusively by
Investment Science and could not [be] used without the permission of its principals.” (FAC 9
28,35, 40.) These statements are conclusory. Simply reciting that information is confidential,
without alleging any other facts to support the confidential nature of the information or the
measures taken to protect such information, is inadequate. See Art & Cook, Inc. v. Haber, 2017
WL 4443549, at *3 (E.D.N.Y. Oct. 3, 2017) (holding that speaking “to [djefendant many times
about confidentiality, and... ask[ing] [d]efendant to sign an employee handbook and non-
disclosure agreement . . . though [dJefendant refused to sign” does not qualify as “‘reasonable
measures’ to protect valuable trade secrets”). Certainly, Twombly and Iqbal require more.

Similarly, the other measures Investment Science alleges were taken are inadequate.
Investment Science argues that because Kelly showed the documents to Oath via access to his
work email account (which is password protected) on his phone, that the Trading Plan and related
documents were protected by a “cyber-security” measure. (Pl.’s Opp’ at 10.) This argument is
unpersuasive for two reasons. First, Investment Science alleges that Kelly handed a hardcopy of
the Trading Plan to Hartel at the December 12, 2017 meeting and that Hartel retained this copy of
the Trading Plan for his records. (FAC § 43.) Thus, Investment Science’s cyber-security measures
were thwarted by their own employee. Second, while other documents were shared only via

presentation on Kelly’s phone “using the password and login of his work email,” this not a

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 8 of 12

reasonable measure because it fails to differentiate from a protective measure that is used to
safeguard any other corporate information. See Opus Fund Servs. LLC y. Theorem Fund Servs.
LLC, 2018 WEL 1156246, at *5 (N.D. Ill. Mar. 5, 2018) (dismissing DTSA claim where plaintiff
did “nothing to differentiate its protective measures for the alleged proprietary trade secrets from
those imposed on any other corporate information”). A business email account with a login and
password——a measure deployed by nearly all businesses today—-falls short of measures found to
be reasonably protective such as a “strictly controlled server,” a password-protected document, or
a password-protected folder. Syntel Sterling Best Shores Mauritius Lid., 2016 WL 5338550, at
*6, Thus, Investment Science failed to allege it took reasonable measures to protect its purported
trade secrets.

Oath next argues that Investment Science failed to adequately allege that the information
contained in the Trading Plan derives any independent economic value from its secrecy. (Def.’s
Mot. at 10-12.) Oath is correct. The FAC fails to make any allegations as to the economic value
of the Trading Plan. Investment Science offers only a bare recital that it “derives independent
economic value from [the information contained in the Trading Plan] not being generally known
to, or readily ascertainabl[e] by . . . Investment Science’s competitors.” (FAC § 89.) This
allegation is nothing more than a formulaic recitation of an element of a DTSA claim. Twombly,
550 U.S. at 555. Indeed, Investment Science does not allege why the Trading Plan gives it “an

economic leg up ‘over competitors who do not know or use it.’”” 24 Seven, LLC v. Martinez, 2021

 

“Also unavailing is Investment Science’s contention that because the Trading Plan is titled “River Heights
Capital Management, LLC” it indicates that the information therein is protectable. (Tr. of Oral Argument,
dated May 27, 2021, 35:3-17; FAC § 43.) The FAC contains no allegations explaining why such a title is
significant or why it would confer confidential status upon the information contained in the document. What
is clear, is that the document is not marked with a confidential or private header. And while such a notation
alone would not render the information protectable, it would at least signal to this Court that Plaintiff
exercised some amount of diligence. Znt’] Creative Mgmt., Inc. v. Abate, No. 07 CIV. 1979 PKL, 2007 WL
950092, at *4 (S.D.N.Y. Mar. 28, 2007).

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 9 of 12

WL 276654, at *9 (S.D.N.Y. Jan. 26, 2021) (quoting Restatement of Torts, § 757). Thus,
Investment Science fails to meet the first prong of the DTSA test.

2. Misappropriation

Under the DTSA, misappropriation is the “acquisition of a trade secret of another by a
person who knows or has reason to know that the trade secret was acquired by improper means [,
or] disclosure or use of a trade secret of another without express or implied consent by a person
who .. . used improper means to acquire knowledge of the trade secret.” 18 U.S.C. § 1839(5).
Thus, the DTSA provides for “three theories of liability: (1) acquisition, (2) disclosure, or (3) use.”
Integro USA, Inc. v. Crain, 2019 WL 6030100, at *2 (S.D.N.Y. Nov. 14, 2019).

Investment Science fails to allege that Oath improperly acquired the Trading Plan or any
related documents. In fact, the FAC makes clear that Kelly voluntarily disclosed the purported
trade secrets to Oath at the December 2017 meetings. (FAC §§ 27, 35.) Investment Sciences
contends that Oath “acquired the information under circumstances that g[a]ve rise to a duty of
secrecy.” (Pl.’s Opp’n at 14.) But, as noted above, Investment Science fails to provide factual
details in the FAC regarding the conclusory allegation that the information at issue was shared
with an understanding that the information was confidential. Moreover, even if Oath had a duty
of secrecy, Investment Science fails to address the propriety of the acquisition itself. Because
Investment Science alleged that it willingly shared the information with Oath it has failed to
properly plead misappropriation. Trahan v. Lazar, 457 F. Supp. 3d 323, 344 (S.D.N.Y. 2020).

Similarly, the FAC’s allegations regarding disclosure and use do not plausibly give rise to
misappropriation. Investment Science provides, in chart form, financial features of its Trading
Plan that also appear in the Yahoo Finance Premium product. (FAC 4 79.) The list of general

financial terms pleaded are quintessential “circumstantial datapoints —- enough to make its

 

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 10 of 12

allegations possible, but not plausible.” Ad Lightning Inc., 2020 WL 4570047, at *3 (citing Iqbal,
556 U.S. at 678). Accordingly, Investment Science’s DTSA claims are dismissed.°

B. Piaintiffs Claim for Misappropriation of Trade Secrets Under New York Law is
Dismissed

The requirements for showing a misappropriation of a trade secret are similar under state
and federal law. Free Country Ltd v. Drennen, 235 F. Supp. 3d 559, 565 (S.D.N.Y. 2016). Under
New York law, to succeed on a claim for misappropriation of trade secrets, a plaintiff must show
(1) that it possessed a trade secret, and (2) that the defendants used that trade secret in breach of
an agreement, confidential relationship or duty, or as a result of discovery by improper means.”
Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 117 (2d Cir. 2009) (quoting N. Ail.
Instruments, Inc. v. Haber, 188 F.3d 38, 43-44 (2d Cir. 1999)) (internal quotation marks omitted).
For substantially the same reasons that the FAC fails to sufficiently plead a DTSA claim, the FAC
also fails to state a claim for misappropriation of trade secrets under New York law.

C. Plaintiff's Claim for Misappropriation of Ideas Under New York Law is
Dismissed

To state a claim under New York law for misappropriation of an idea, a plaintiff must
establish: (1) “that a legal relationship existed between the parties” and (2) “that the idea disclosed
is novel.” Zikakis v. Staubach Retail Servs., Inc., 2005 WL 2347852, at *3 (S.D.N.Y. Sept. 26,

2005). Investment Science fails to establish that a “legal relationship” existed with Oath.°

 

> To the extent it was not already withdrawn, Count Three of the FAC which requests “Injunctive Relief
Under [t]he Defend Trade Secrets Act” is also dismissed. (PI.’s Opp’n at 18.) Each of Investment Science’s
DTSA claims has been dismissed; thus, because injunctive relief is a remedy and not an independent cause
of action Count [II must be dismissed as well. Dardashtian v. Gitman, 2017 WL 6398718, at *9 (S.D.NLY.
Nov. 28, 2017).

° Because Investment Science fails to establish a legal relationship it is unnecessary to address the novelty
of the purported trade secrets.

10

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 11 of 12

“The legal relationship between the plaintiff and defendant may be either a fiduciary
relationship, or based on an express contract, an implied-in-fact contract, or a quasi-contract.”
McGhan y. Ebersol, 608 F. Supp. 277, 284 (S.D.N.Y. 1985). Investment Science argues that it
has adequately pled a legal relationship with Oath in the form of an implied contract of
confidentiality. (Pl.’°s Opp’n at 16.) An implied-in-fact contract “requires such elements as
consideration, mutual assent, legal capacity and legal subject matter.” Nadel v. Play-By-Play
Toys & Novelties, Inc., 208 F.3d 368, 376 n. 5 (2d Cir. 2000).

Here, Investment Science only makes the conclusory assertion that Kelly shared
information with Oath on the “understanding of confidentiality and restricted use.” (FAC 4 28,
35.) The FAC is devoid of any other facts required to allege the existence of an implied contract,
including any allegations of mutual assent. Leibowitz v. Cornell Univ., 445 F.3d 586, 593 (2d Cir.
2006) (affirming district court dismissal of claim for breach of implied in-fact contract where
plaintiff failed to allege mutual assent.) Investment Science’s claim for misappropriation of ideas

is therefore dismissed.

11

 
Case 1:20-cv-08159-GBD Document 56 Filed 08/11/21 Page 12 of 12

IV. CONCLUSION

Defendant’s motion to dismiss the First Amended Complaint, (ECF No. 38), is
GRANTED. The Clerk of Court is directed to close the motion accordingly.

Plaintiff may submit, by letter application, a proposed amended complaint if such
amendment would not be futile. The letter application must be filed on or before August 31, 2021. If
Plaintiff chooses not to amend, the Court will enter final judgment and direct the Clerk of Court to

close this case.

Dated: New York, New York
August 11, 2021

     

. DANIELS
hited States District Judge

12

 
